          4:18-cv-02981-RBH       Date Filed 11/14/18    Entry Number 6      Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF SOUTH CAROLINA
                                            FLORENCE DIVISION
_______________________________________________
                                                            )
UNITED STATES OF AMERICA,                                   )
                                                            )
                             Plaintiff,                     )
                                                            )
                     v.                                     )
                                                            )
48,877 bags, more or less, of kratom powder in 30 gram, )
100 gram, and 250 gram configurations labeled in part:      )
“Earth Kratom . . . Supplement Facts . . . Distributed by )
Fire Wholesale”                                             )
                                                            )
6,681 bags, more or less, of kratom capsules in 30 count, )   Civil Action No. 4:18-cv-02981-RBH
65 count, 100 count, 150 count, and 300 count               )
configurations, labeled in part: “Earth Kratom . . .        )
Supplement Facts . . . Distributed by Fire Wholesale”       )
                                                            )
17,772 kilograms, more or less, of bulk kratom powder in )
1 kilogram, 5 kilogram, 10 kilogram, 20 kilogram, 25        )
kilogram, 30 kilogram packages                              )
                                                            )
836 kilograms, more or less, of bulk kratom capsules        )
                                                            )
400 bottles, more or less, of 72 and 75 count kratom        )
capsules, labeled in part: “Earth Kratom . . . Supplement )
Facts . . . Distributed by Fire Wholesale”                  )
                                                            )
and                                                         )
                                                            )
all other quantities of the aforesaid articles of food with )
any lot number and in any size or type container that are )
labeled or otherwise appear to contain, or are, kratom,     )
located at 706 Seaboard Street, Myrtle Beach, South         )
Carolina or 710-B Seaboard Street, Myrtle Beach, South )
Carolina.                                                   )
                                                            )
                              Defendants.                   )
_______________________________________________ )




                                                 1
          4:18-cv-02981-RBH         Date Filed 11/14/18       Entry Number 6       Page 2 of 3




DATE OF NOTICE:               November 14, 2018

TO:

Stephen T. Snow, Esq.                                   Russell Long, Esq.
Bendin Sumrall & Ladner, LLC                            5307 North Kings Highway
One Midtown Plaza                                       Myrtle Beach, SC 29577
1360 Peachtree Street
Suite 800
Atlanta, GA 30309

Yossi Gallo Galimidi
MBBR International, Inc.
706 Seaboard Street
Myrtle Beach, SC 29577

       This Notice of Judicial Forfeiture Action (“Notice”) is sent to you pursuant to Rule G(4)(b) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental
Rules”).

        On November 5, 2018, the United States Attorney for the District of South Carolina filed a civil
Complaint in United States District Court seeking forfeiture of the above-described Defendant Articles.
The Complaint alleges the Defendant Articles are subject to forfeiture to the United States pursuant 21
U.S.C. § 334 because they violate the Federal Food, Drug, and Cosmetic Act (“Act”), 21 U.S.C. §§ 301
et seq. A copy of the Complaint is enclosed.

        Any persons who wish to contest the forfeiture of the Defendant Articles must file BOTH a Claim
and an Answer. The Claim asserting an interest in the Defendant Articles must be filed not later than
35 days after the date this Notice is sent to you. In addition, an Answer to the Complaint (or a motion
under Rule 12 of the Federal Rules of Civil Procedure) must be filed with the court not later than 21 days
after the Claim is filed, pursuant to Supplemental Rule G(5)(b).

The Claim must meet the requirements of Supplemental Rule G(5)(a), which provides, in part, that any
such Claim must:
                    (A)     identify the specific property claimed;
                    (B)     identify the Claimant, and state the claimant’s interest in the
                            property;
                    (C)     be signed by the Claimant under penalty of perjury; and
                    (D)     be served on the government attorney, who in this case is Leesa
                            Washington

       Claims and Answers must be filed with the Clerk of the United States District Court at the
address shown below”




                                                    2
         4:18-cv-02981-RBH        Date Filed 11/14/18       Entry Number 6     Page 3 of 3




              Clerk
              United States District Court
              McMillan Federal Building
              401 West Evans Street
              Florence, South Carolina 29501

      In addition, a copy of the Claim and Answer must be served upon the attorney for the
Government, Carrie Fisher Sherard, at the address shown below.

              United States Attorney=s Office
              55 Beattie Place, Suite 700
              Greenville, South Carolina 29601




                                                     Respectfully submitted,

                                                     SHERRI A. LYDON
                                                     United States Attorney

                                                     By: s/ Carrie Fisher Sherard
                                                     CARRIE A. FISHER SHERARD
                                                     Assistant United States Attorney
                                                     55 Beattie Place, Suite 700
                                                     Greenville, SC 29601
                                                     (864) 282-2111
                                                     Carrie.A.Fisher@usdoj.gov


November 14, 2018




                                                 3
